Citation Nr: 1706677	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  06-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation, including as secondary to service-connected hypothyroidism or medication taken to treat service-connected bipolar disorder.

2.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome (CTS) of the right wrist.

3.  Entitlement to a rating in excess of 20 percent for CTS of the left wrist.

4.  Entitlement to a rating in excess of 10 percent for hypothyroidism with cold intolerance and constipation.

5.  Entitlement to a compensable rating for erectile dysfunction (ED).

6.  Entitlement to a compensable rating for right eye diabetic retinopathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to February 1985 and from August 1987 to March 1988.  The matter of service connection for a multi-symptom disability is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a November 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for disabilities (separately) claimed as increased muscle enzymes, chronic body and joint pain, muscle cramping, stiffness, cold intolerance, constipation, and fatigue.  In an April 2011 decision, another Veterans Law Judge (VLJ) denied the claim, which was recharacterized as a multi-symptom disability.  

The Veteran appealed that decision to the Court, resulting in a January 2013 Memorandum Decision vacating the April 2011 Board decision (with respect to matter of service connection for a multi-symptom disability) and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  This matter was again before the Board in February 2014, September 2014, and June 2015, when it was remanded for additional development.

The matters of the ratings for left and right CTS, ED, and right eye diabetic retinopathy are before the Board from a March 2015 rating decision which granted service connection for right eye diabetic retinopathy and a 20 percent disability rating for CTS of the left wrist, and a March 2015 statement of the case (SOC) that the Board previously characterized as initial adjudications of claims for increased evaluations for right wrist CTS and ED.  In June 2015, remanded for additional development.  Service connection for left eye diabetic retinopathy was granted in a November 2015 rating decision; the Veteran did not initiate an appeal with respect to that matter.)

The matter of the rating for hypothyroidism is before the Board from an October 2015 rating decision that continued the 10 percent rating assigned.

The Veteran had requested Board hearings for some of the issues adjudicated herein.  In written correspondence received in October 2016, he withdrew all hearing requests.  The case has been reassigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a multi-symptom disability and the ratings assigned for hypothyroidism and bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the time under consideration, the Veteran's ED is shown to have been manifested by loss of erectile power, but not by deformity of the penis or any other functional limitation; he has refused examination of his penis.

2.  The Veteran's service-connected right eye diabetic retinopathy is asymptomatic; any vision impairment is attributed entirely to other causes.


CONCLUSIONS OF LAW

1.  A compensable schedular rating for erectile dysfunction is not warranted; the disability is compensated by an award of SMC.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.31, 4.115b, Diagnostic Code (Code) 7522 (2016).

2.  A compensable rating for right eye diabetic retinopathy is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.79, Code 6006, 4.119, Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in January 2015 and September 2015; the matters were readjudicated in an October 2015 SOC; no notice deficiency has been alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in January 2015 (retinopathy), February 2015 (ED), and September 2015 (both conditions).  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board further finds that there has been substantial compliance with the instructions in the Board's June 2015 remand (requiring the AOJ to issue an SOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999). 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted in the introduction, the procedural history of the increased rating claims adjudicated herein is not straight forward.  In February 2015 correspondence, VA notified the Veteran that it was construing correspondence received on June 5, 2013, related to his claim of entitlement to benefits under 38 U.S.C.A. § 1151 that was denied in a December 2014 rating decision as a claim of increased rating for, inter alia, ED and right eye diabetic retinopathy.  Notably, the diabetic retinopathy was not service-connected at that time, although it appears the Veteran had filed a claim of such disability in June 2011.  The AOJ explained that it had obtained VA examination reports and would issue a decision in the matters once review was completed.  In March 2015, the AOJ issued a rating decision granting service connection for right eye diabetic retinopathy and assigned a noncompensable rating and an SOC continuing a noncompensable rating for ED.  [In its June 2015 remand, the Board characterized the March 2015 SOC as the initial adjudication of the ED increased rating claim.]  In both the March 2015 rating decision and SOC, the AOJ identified the date of the increased rating claim as April 23, 2012 (construing the 38 U.S.C.A. § 1151 claim itself as a claim of increased rating).  

The appeal of the rating assigned for right eye diabetic retinopathy stems from the initial grant of service connection; therefore, the period of consideration is from July 23, 2009, the date service connection was effective.  The appeal of the rating assigned for ED stems from the construed April 23, 2012, claim for increase; consequently, the period of consideration is from April 2011.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A. ED

The Veteran's ED has been rated 0 percent ever since service connection was established effective in July 2009.  He has also been awarded SMC on account of loss of use of a creative organ under 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a), also effective in July 2009. 

Beyond being compensated by the award of SMC, ED may be rated under Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran's treatment records confirm treatment for ED, to include use of prescribed medication, but are silent for any indication/suggestion that he has a deformity of the penis.  (See, e.g., April 2012 VA pre-surgical record (noting a current diagnosis of ED, an active prescription for sildenafil citrate, and no other genitourinary problems on systems review)

On February 2015 VA examination, the Veteran reported that he was currently taking Viagra, and that it was working well.  He reported normal anatomy, denied any deformities or surgeries, and declined physical examination of his penis.  On September 2015 VA examination the Veteran again reported that Viagra was working well, denied penile abnormality or deformity, and declined physical examination of his penis.  

The Veteran twice refused physical examination of his penis, which would have revealed any physical deformity (i.e., confirmed entitlement to a compensable rating).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  The Board notes that, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. §  3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also notes that medical evidence of record to include the Veteran's own statements on VA examination,) does not indicate or even suggest that, at any time during the period on appeal since April 2011, the Veteran has had an obvious deformity of his penis.  Therefore, a compensable schedular rating for erectile dysfunction is not warranted.  See 38 C.F.R. §§ 4.31, 4.115b, Code 7522.  Moreover, there are no other diagnostic criteria under which the Veteran's erectile dysfunction would be more appropriately evaluated. 

The Board has considered the Veteran's arguments, in October 2015 correspondence, that he was entitled to a compensable rating because the inability to initiate/maintain erection is, itself, a form of penile deformity and that the medication prescribed was inadequate to "mimic the normal erection state."  While the Board acknowledges that the Veteran has an advanced degree in physiology, and that deformity and erection power are symptoms capable of lay observation, the Veteran's October 2015 statements are directly contradicted by the medical record, which includes his own lay statements on VA examination one month prior, noting he has ED, and his own report that medication was working well and that no deformity was present.  Therefore, the Board finds that the Veteran's October 2015 statements are not credible and do not support his claim.  

The Veteran has been in receipt of SMC specifically for the loss of use of a creative organ.  Thus, to the extent that he asserts entitlement to compensation for impaired erection, he is in fact receiving monthly compensation for such impairment, and additional compensation is not warranted unless there is evidence to show deformity of the penis with loss of erectile power, as articulated above.  Considering the above, the Board finds the preponderance of the evidence is against the claim.  There is no doubt to be resolved and the appeal as to this issue must be denied.  38 C.F.R. § 5107(b).

B. Diabetic Retinopathy

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Code 6006, which directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  [As incapacitating episodes of retinopathy during the evaluation period are neither shown nor alleged by the Veteran or his representative, further consideration of these criteria is not necessary.] 

Visual impairment is rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and 3) muscle function.  38 C.F.R. § 4.75(a).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b). 

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b). 

When both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, the evaluation is determined by separately evaluating the visual acuity and visual field defect expressed as a level of visual acuity and combined under the provisions of 38 C.F.R. §§ 4.25; 4.77 (c).

Noncompensable complications of diabetes are considered part of the diabetic process and included in the rating assigned under Code 7913.  38 C.F.R. § 4119, Code 7913, Note 1.  

A July 2009 VA treatment record notes the Veteran's report of blurry vision.  The clinician diagnosed refractive error with presbyopia, cortical cataracts, and mild diabetic retinopathy.  A December 2009 VA optometry clinic note documents the same diagnoses.  A May 2010 VA optometry clinic note includes diagnoses of mild diabetic retinopathy without clinically significant macular edema and cortical cataracts that were not visually significant.  

In his June 2011 claim of service connection for diabetic retinopathy, the Veteran did not report any specific disabling symptoms.

A February 2011 VA optometry clinic note documents the Veteran's report of blurry vision when reading fine print and occasional dry eyes.  The clinician diagnosed dry eye syndrome and prescribed new glasses.  An August 2011 VA optometry clinic note documents the Veteran's report of no significant changes in vision since the last prior examination.  A February 2012 VA optometry clinic note documents a history of diabetic retinopathy and cataracts.  At that time, the Veteran reported decreased vision (near and distance).  Following examination, the diagnoses did not change from 2009; he received a new prescription for glasses.

On May 2013 VA examination for aid and attendance/housebound status, the Veteran did not report any visual impairment.

A September 2013 VA optometry clinic note documents the Veteran's complaints of decreased vision and trouble reading.  He also reported significant glare, sensitivity to lights.  He was assessed with mild diabetic retinopathy and refractive error, but his then-current complaints of visual impairment were attributed to cortical cataracts.  On October 2013 VA cataract referral, a prior history of refractive error was noted (correctable to nearly 20/20 on the right and 20/30 on the left), cataracts were diagnosed and surgical treatment arranged.  See also December 2013 and June 2014 VA surgical records.  Subsequent VA treatment records are consistent with those discussed above, noting/monitoring the Veteran's diabetic retinopathy and attributing symptoms of visual impairment to refractive error and cataracts. 

On January 2015 VA examination, the examiner noted pertinent diagnoses of diabetic retinopathy, cataracts, exotropia, and dry eye syndrome.  The Veteran's corrected and uncorrected distance vision was 20/40 or better bilaterally.  His right eye uncorrected and corrected near vision was 20/40 or better and his left eye uncorrected near vision was 20/200, corrected to 20/40 or better.  Pupils were round and reactive to light, with no afferent pupillary defect.  The bilateral lenses were abnormal with anterior and posterior cortical spoking, and the right macula had 1 dot hemorrhage.  Physical examination of the eyes was otherwise normal.  The examiner diagnosed cataracts and retinopathy, with no decreased in visual acuity or other visual impairment due to either.    

On September 2015 VA examination by the same examiner, the same diagnoses were noted.  The examiner opined that there were no changes since the prior examination, with the exception of cataract surgery scheduled for the next month.  With respect to the macula, the examiner identified an additional 2 blot hemorrhages in the life eye.  Capped Meibomian glands posterior blepharitis was noted bilaterally.  The examiner identified a slight vision decrease secondary to cataracts and specifically indicated that it was not related to retinopathy.  The examination was otherwise unremarkable.  

In October 2015 correspondence, the Veteran notes the findings on VA examination, documenting bleeding in the back of the eye dot hemorrhage.  He asserted entitlement to a compensable rating based on the "diagnosis and longevity" of his right eye retinopathy, but did not assert any resulting symptoms of visual impairment related to such disability.   

There is no evidence to include the Veteran's lay statements of any visual or any other functional impairment related to the Veteran's diabetic retinopathy.  On VA examination, his best corrected distance vision and near vision was 20/40 or better bilaterally, which warrants a noncompensable rating under Code 6066.  There is no evidence of any impairment of visual fields or muscle function or any other pathology that would warrant a compensable rating.  Thus, there is no valid basis upon which to assign a compensable rating; consequently, the Veteran's diabetic retinopathy is rated as part of his service-connected diabetes under Code 7913.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved and the appeal as to this issue must be denied.  38 C.F.R. § 5107(b).

C. Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate; referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and the symptomatology of his erectile dysfunction to the Rating Schedule, the degree of disability manifested by his complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for a higher rating for more severe symptoms.  For example, the Veteran's loss of erectile power is a criterion within the Rating Schedule, which provides for a higher rating if such loss of power is accompanied by another manifestation (deformity of the penis).  He does not experience any symptomatology of this service-connected disability that is not already encompassed by the criteria for the schedular rating assigned and his award of SMC.  In light of the foregoing, the Board finds that the assigned schedular rating for erectile dysfunction is adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.

Regarding diabetic retinopathy, the Board concluded, above, that it is currently asymptomatic; symptoms of visual impairment have been clinically attributed to other disabilities for which service connection has not been established.  As the diabetic retinopathy does not currently result in compensable functional impairment, there is no symptomatology that is not already encompassed by the criteria for the rating scheduled assigned; referral for consideration on an extraschedular basis is not warranted.  

The Board acknowledges the Veteran's assertions that he is entitled to compensation at a higher rate than the schedular ratings currently assigned because the disabilities at issue are the result of VA malpractice.  (See, e.g., June 2010 VA Form 21-0820, Report of General Information documenting phone call in which Veteran expressed his belief that his claims should be paid at a higher rate than for service connection due to malpractice, April 2012 correspondence, requesting payment in the amount of $25M because service-connected hypothyroidism, bilateral CTS, ED, and DM are alleged as due to malpractice, February 2015 correspondence, requesting compensation in the amount of $30M, and March 2015 VA Form 21-0820, Report of General information, documenting the Veteran's belief that a successful 1151 claim was worth "millions".  There is no statutory or regulatory authority for such higher level of compensation and the veteran does not point to any.  The Board has no authority to grant a benefit that is not authorized by law.  


ORDER

The appeal seeking a compensable schedular rating for ED is denied. 

The appeal seeking a compensable rating for right eye diabetic retinopathy is denied.


REMAND

At the outset, the Board recognizes that there have been up to four prior remands, from the Board and the Court for additional development of the issues remanded herein.  While the Board regrets the additional delay in resolving these matters the oldest of which has been pending on appeal since 2006, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, see 38 C.F.R. § 3.159, and to comply with the terms of the prior Court and Board remands. 

A. Multi-Symptom Disability

In January 2013 Memorandum Decision, the Court noted that the March 2005 VA examiner suggested two possible etiologies for the Veteran's symptoms hypothyroidism and fibromyalgia, which was not formally diagnosed and held that the Board did not provide adequate reasons or bases for its determination to accept the etiology less favorable to the Veteran.  The Court also held that the Board should have either remanded the matter with instruction for lupus lab studies/muscle biopsies to be performed as was suggested by the 2005 VA examiner or explained why such tests "would not assist in rendering a conclusive diagnosis".  

In its February 2014 remand, the Board instructed the AOJ to arrange for examination to address whether there was any conclusive clinical diagnosis consistent with the Veteran's reported symptoms, to specifically include but not limited to consideration of fibromyalgia, and to conduct additional testing to include lupus lab studies and muscle biopsy if they were "deemed appropriate to clarify the overall diagnostic picture."  

In its September 2014 remand, the Board concluded that the August 2014 VA examiner did not indicate specifically that she reviewed the March 2005 VA examination report and provided insufficient rationale for her conclusion that no additional diagnostic studies were required.  The Board observed that the examiner also failed to provide rationale for her conclusion that the symptoms at issue were not caused/aggravated by the use of lithium.  The matter was remanded for additional examination of the Veteran and a medical opinion that considered whether a fibromyalgia diagnosis was warranted and either arranged for the tests suggested on March 2005 examination or provided a complete rationale for why such tests were not warranted.

In its June 2015 remand, the Board found that the October 2014 supplemental opinion did not comply with the September 2014 remand directive that the Veteran be reexamined.  The Board additionally found that the rationale for not conducting further diagnostic testing was inadequate, because it did not address whether such testing would identify stand-alone disabilities other than fibromyalgia.  The Board also found that the examiner's language in attributing the claimed symptoms to other diagnosed disabilities was speculative and inadequate.

The AOJ arranged for additional VA examination in September 2015.  Unfortunately, the examination report again failed to address the medical questions posed.  Specifically, the examiner stated that "you do not jump to muscle biopsy without addressing" other etiologies, which he opined should be done by the Veteran's medical provider.  Essentially, the examiner conceded that additional medical evaluation is necessary to determine the etiology of the symptoms at issue (i.e., whether all or some are manifestations of a multi-symptom disability and whether such disability is entitled to service connection on a direct or secondary basis.)  The examination report was otherwise unresponsive to the questions posed by the Board in any of its prior remands.

The September 2015 medical opinion failed to addresses the medical questions posed in the four prior Court and Board remands.  Where there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).   

B. Hypothyroidism

Prior VA examinations/opinions have consistently associated the Veteran's symptoms of cold intolerance and constipation which are also claimed as part of the multi-symptom disability with his service-connected hypothyroidism.  

On September 2015 VA thyroid examination, the examiner indicated that the Veteran had current symptoms of constipation and cold intolerance that were attributable to his hyperthyroid condition.  In a separate medical opinion authored by the same examiner on the same day, the examiner opined that numerous symptoms - to include cold intolerance and constipation - were not related to the Veteran's hypothyroidism because his thyroid laboratory results were normal.

These two opinions are contradictory, and thus inadequate.  Furthermore, they conflict with the prior examinations of record, but the examiner made no attempt to reconcile the conflict.  Additionally, prior negative opinions regarding the claimed multi-symptom disability have been based, in part, on a conclusion that symptoms such as cold intolerance and constipation are associated with a known diagnosis: hypothyroidism.  As the September 2015 VA examination report calls the prior conclusions regarding the etiology of the Veteran's cold intolerance and constipation symptoms into question, the matter of the proper rating for the Veteran's hypothyroidism is now inextricably intertwined with the matter of service connection for multi-symptom disability.  Remand is required to determine what, if any, of the symptoms also claimed under multi-symptom disability are associated with the Veteran's hypothyroidism and to evaluate their severity.

C. CTS

On September 2015 VA peripheral nerves examination by the same examiner responsible for the other opinions discussed in this Remand, the examiner assessed the Veteran's CTS as causing moderate constant and intermittent pain and mild numbness in both upper extremities.  He opined that the overall median nerve disability was no more than moderate.  The examiner noted that EMG studies performed in April 2013 indicated severe CTS on the left and moderate-to-severe CTS on the right.  The examiner did not attempt to reconcile or even address the discrepancy between his assessment and that shown in April 2013.  Consequently, remand for additional medical examination/opinion is necessary. 

In addition, the record suggests that the Veteran continues to receive periodic treatment for the disabilities at issue.  Records of ongoing treatment are clearly pertinent and may be critical evidence in claims seeking service connection and increased ratings; VA records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record all records (that are not already associated with the claims file) of VA treatment the Veteran has received.  The AOJ should also ask him to provide releases for VA to obtain records of any and all pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the development in (1) above has been completed, the AOJ should arrange for the Veteran to be examined by a rheumatologist to determine the nature and etiology of his claimed multi-symptom disability.  If, in the opinion of the examiner, an endocrinology or other expert consultation is deemed necessary, such consultation should be arranged.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a) Please elicit from the Veteran his description of all symptoms he believes are associated with the claimed multi-symptom disability.  

(b) Please identify the likely etiology for the symptoms described as previously identified symptoms of fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation).  Specifically, is it at least as likely as not (a 50% or greater probability) that any of the symptoms are manifestations of a multi-symptom disability, to include, but not limited, to fibromyalgia?  The answer to this question should discuss the March 2005 VA examination report and any other pertinent medical evidence suggesting that the symptoms at issue might be attributable to fibromyalgia.  

(c) If the answer to (b) is yes, is it at least as likely as not (a 50% or greater probability) that any such disability began in or is otherwise related to the Veteran's military service or was caused/aggravated by a service-connected disability to include diabetes, hypothyroid, and use of lithium? 

(d) If the answer to (b) is no, the likely etiology for each symptom described pursuant to (a) should be identified.

In responding to the above, all medically indicated tests or studies necessary to determine the etiology of the symptoms described in (a) must be completed.  If the examiner concludes that lupus lab studies or muscle biopsy are not medically indicated, he or she MUST clearly explain why that is so. 

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If any portion the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so. 

3.  The AOJ should then arrange for the Veteran to be examined by an endocrinologist to determine the nature and severity of his service-connected hypothyroidism.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the criteria for rating hypothyroidism in 38 C.F.R. § 4.119, Code 7903, and note the presence or absence of all symptoms in the criteria for ratings above 10 percent in those criteria.  The examiner should also comment on any symptoms attributed to hypothyroidism on rheumatology examination.

The examiner should specifically address the September 2015 VA examiner's conclusion that no symptoms other than need for medication are related to hypothyroidism because laboratory findings are normal and reconcile that with any other findings on current examination or in the record.  The examiner should also identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal since April 2011.  

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  

4.  The AOJ should also arrange for the Veteran to be examined by a hand surgeon to determine the nature and severity of his bilateral CTS.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.124a pertaining to diseases of the peripheral nerves and should specifically indicate whether the CTS in each wrist is manifested by symptoms and functional impairment consistent with mild, moderate, or severe incomplete paralysis or complete paralysis of the median nerve (if another nerve is involved, it should be so noted, along with the degree of involvement of such nerve).  

The examiner should specifically address the apparent conflict in the medical evidence between the findings on April 2013 EMG studies (severe on the left and moderate-to-severe on the right) and on September 2015 VA examination (no more than moderate bilaterally).  The examiner should also identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal since April 2011.  

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  

5.  The AOJ should then review the record, arrange for any additional development deemed necessary and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


